Case 2:18-cv-00758-JES-MRM Document 56 Filed 12/22/20 Page 1 of 7 PageID 710



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JANINE     BIELAWSKI,        an
individual,

           Plaintiff,

v.                                 Case No:   2:18-cv-758-FtM-29MRM

DAVIS   ROBERTS   BOELLER   &
RIFE,    P.A.,   a    Florida
professional association,

           Defendant.


                            OPINION AND ORDER

      This matter comes before the Court on plaintiff’s Motion in

Limine to Exclude Defendant’s Purported “Comparator” Evidence and

Incorporated Memorandum of Law (Doc. #49) filed on November 30,

2020.   Defendant failed to file a response and the time to do so

has passed.    For the reasons set forth below, the motion is denied.

                                    I.

      In a prior Opinion and Order, the Court described the factual

history of this case as follows:

            Defendant Davis Roberts Boeller & Rife, P.A. is a
      dental practice located in Charlotte County, Florida.
      (Doc. #1, ¶ 3; Doc. #36, p. 3.) Plaintiff Janine
      Bielawski is a certified dental assistant who began
      working for defendant in October 2014. (Doc. #36, p. 3.)
      Defendant’s practice consists of four physicians, each
      of whom employs two dental assistants. (Id.) Plaintiff
      was hired to work specifically for Dr. James Forester.
      (Id.)
Case 2:18-cv-00758-JES-MRM Document 56 Filed 12/22/20 Page 2 of 7 PageID 711



           In early 2016, plaintiff learned that Dr. Forester
      would be retiring in the latter part of the year. (Id.)
      In January or February 2016, Dr. Deanne Rife entered
      into negotiations with Dr. Forester to purchase his
      practice. (Id.) Dr. Rife subsequently purchased the
      practice and began working for defendant in October
      2016. (Id.) Plaintiff believed she was being “sold” as
      part of the practice to Dr. Rife. (Id.) Beginning in
      October 2016, Dr. Rife became plaintiff’s supervisor.
      (Doc. #36-1, p. 22.)

            Plaintiff learned she was pregnant in the summer of
      2016 and informed Tammy Clemens, defendant’s practice
      administrator, in September 2016. (Doc. #36, p. 3; Doc.
      #36-1, p. 22.) Plaintiff also told another employee,
      Lori Mayes, as well as Dr. Forester. (Doc. #36, p. 4;
      Doc. #30-1, p. 30.) Plaintiff does not know if Dr. Rife
      was aware of her pregnancy when Dr. Rife began working
      for defendant, but believes she informed Dr. Rife about
      the pregnancy. (Doc. #36, p. 3.) Because plaintiff wore
      scrubs while working, her pregnancy was never obvious.
      (Id.)

           In December 2016, defendant hired a dental
      assistant named Jessica Lee Eberly to work with Dr. Rife.
      (Id. p. 7.) The two had previously worked together at
      Dr. Rife’s prior dental practice. (Id. p. 6.) On January
      6, 2017, when she was nearly seven months pregnant,
      plaintiff called off from work. (Id. p. 7; Doc. #36-1,
      p. 23.) Later that day, Clemens called plaintiff to
      advise her that Dr. Rife had made the decision to
      terminate her because Dr. Rife “wanted a change.” (Doc.
      #36, p. 5.) During the conversation, and all subsequent
      conversations   between    plaintiff   and    defendant’s
      employees, plaintiff’s pregnancy was never discussed
      except in reference to health insurance. (Id.)

(Doc. #45, pp. 1-3) (footnote omitted).

      In November 2018, plaintiff filed a Complaint and Demand for

Jury Trial (Doc. #1), asserting the following two claims: (1)

pregnancy     discrimination     in    violation    of    the    Pregnancy

Discrimination Act (“PDA”), and (2) pregnancy discrimination in




                                   - 2 -
Case 2:18-cv-00758-JES-MRM Document 56 Filed 12/22/20 Page 3 of 7 PageID 712



violation of the Florida Civil Rights Act (“FCRA”).                  (Id. ¶ 1.)

The matter is now set for trial in February 2021 and the parties

have filed pretrial motions, including the instant motion in

limine.   (Doc. #49.)     In it, plaintiff requests the Court exclude

any evidence that defendant provided maternity leave to employees

prior to Dr. Rife’s arrival at the practice.              (Id. p. 2.)

                                       II.

      The Eleventh Circuit has permitted the admission of past

evidence of discrimination by an employer to prove the intent of

an employer to discriminate.           Goldsmith v. Bagby Elevator Co.,

Inc., 513 F.3d 1261, 1286 (11th Cir. 2008); see also Davis v. City

of Lake City, 2013 WL 12091324, *19 (M.D. Fla. Mar. 15, 2013) (“[A]

plaintiff may use ‘me too’ evidence under FRE 404(b) as evidence

of intent in a discrimination or retaliation case.”).                   “However,

whether   such    evidence   is   relevant     ‘depends    on   many     factors,

including how closely related the evidence is to the plaintiff’s

circumstances and theory of the case.’”           Davis, 2013 WL 12091324,

*19 (quoting Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379,

388 (2008)).

      According    to    plaintiff,    defendant    intends     to      introduce

“reverse”   “me   too”    evidence,    i.e.,   evidence     that   it    did   not

discriminate against other pregnant employees in the past. 1                (Doc.


      1 Defendant’s proposed witness list indicates its physicians
and   female employees intend to testify about the practice’s


                                      - 3 -
Case 2:18-cv-00758-JES-MRM Document 56 Filed 12/22/20 Page 4 of 7 PageID 713



#49, pp. 2-3.)       Plaintiff argues this evidence is irrelevant

because (1) Dr. Rife made the decision to terminate plaintiff’s

employment, and (2) what defendant “may or may not have done in

the years prior to Dr. Rife’s arrival has no bearing on why

[plaintiff] was terminated.”         (Id. p. 4.)         The Court disagrees.

       There is conflicting evidence in the record as to who made

the decision to terminate plaintiff’s employment.                  Defendant has

produced evidence indicating Dr. Rife made the determination, but

nonetheless raised the issue with the other physicians prior to

terminating plaintiff’s employment.               (Doc. #30-1, pp. 61, 64-65,

73-74, 79.)     The same evidence indicates there was a consensus

among    the    physicians     that        plaintiff’s          performance      was

unsatisfactory, and termination was therefore warranted.                       (Id.)

This    evidence   suggests     that       even     if    Dr.     Rife   was     the

“decisionmaker”    with    regards    to   plaintiff’s       termination,       that

decision was ratified and approved by the other physicians in

defendant’s    practice.      Evidence       of    defendant’s      history     with

pregnant employees would be relevant.               See Ansell v. Green Acres

Contracting Co., Inc., 347 F.3d 515, 524 (3d Cir. 2003) (“While

not conclusive, an employer’s favorable treatment of other members

of a protected class can create an inference that the employer



“history of employment of pregnant employees” and their “personal
experience as a pregnant employee,” respectively.    (Doc. #48-4,
pp. 27-28.)



                                     - 4 -
Case 2:18-cv-00758-JES-MRM Document 56 Filed 12/22/20 Page 5 of 7 PageID 714



lacks discriminatory intent.”); Elion v. Jackson, 544 F. Supp. 2d

1,    8    (D.D.C.   2008)   (noting   that      “‘[m]e   too’    evidence   of   an

employer’s past non-discriminatory and non-retaliatory behavior

may be relevant” in Title VII action); McGee v. Stone & Webster

Constr., Inc., 2008 WL 11422673, *13 n.96 (N.D. Ala. Feb. 29, 2008)

(noting that the fact that “another employee in the same protected

class as the plaintiff receives favorable treatment” can be used

“as evidence to show that the employer’s articulated reason for

the       employment    decision    is     not     a    pretext    for    unlawful

discrimination”).

          Plaintiff has produced evidence, however, that Dr. Rife was

in    fact     not   the   decisionmaker      with     regards    to   plaintiff’s

termination.         In opposing defendant’s prior motion for summary

judgment, plaintiff produced a declaration of one of defendant’s

former employees.          (Doc. #36-2.)      In the declaration, the former

employee asserts the following:

          3. In November 2016, I decided to resign my employment
          with Davis Roberts Boeller & Rife, P.A. I am friends
          with Dr. Rife, who told me after Ms. Bielawski was
          terminated that she did not make the decision to
          terminate Ms. Bielawski and that she did not even know
          Ms. Bielawski was being terminated at all. Dr. Rife told
          me that it was Mrs. Clemens’ decision to terminate Ms.
          Bielawski and it was because Ms. Bielawski was pregnant.
          Dr. Rife told me that Ms. Clemens required her to go
          along with a story that Dr. Rife did not like Ms.
          Bielawski and that she was not a “good fit,” to which
          Dr. Rife told me she disagreed with.

          4. I heard a great deal of discussion about needing to
          “get rid of Janine” specifically due to her pregnancy.



                                       - 5 -
Case 2:18-cv-00758-JES-MRM Document 56 Filed 12/22/20 Page 6 of 7 PageID 715



      The practice’s management said, “it doesn’t matter that
      she’s pregnant. You don’t have to have a reason to fire
      someone in Florida.” Additionally, management said “Good
      luck [to Janine] finding another job when she’s
      pregnant. What’s she gonna do, go on welfare?”

(Id. pp. 24-25.)

      Plaintiff relied upon this declaration as direct evidence of

defendant’s      discriminatory   intent.      (Doc.   #36,   p.   9.)   If

plaintiff is going to rely upon evidence that Dr. Rife simply

ratified the discriminatory action of another employee, she cannot

also reasonably argue defendant’s history with pregnant employees

is irrelevant.      Rather, how defendant treated its past pregnant

employees is clearly relevant to the credibility of the statements

made in the declaration.       See Reyes v. Goya Foods, Inc., 2013 WL

12133927, *2 (S.D. Fla. June 10, 2013) (“Credibility is always

relevant.”). 2    Accordingly, whether Dr. Rife made the decision and

it was ratified by the other physicians, or another employee made

the decision and it was attributed to Dr. Rife, the Court finds

defendant’s past treatment of pregnant employees is relevant to

the issue of discriminatory intent.

      Finally, plaintiff argues the evidence should be excluded

under Rule 403 of the Federal Rules of Evidence.              (Doc. #49, p.

5.)       The   Court   disagrees.     If    the   evidence   is   otherwise



      2The evidence is also relevant to the extent plaintiff
intends to introduce discriminatory statements allegedly made by
defendant’s “management.”



                                     - 6 -
Case 2:18-cv-00758-JES-MRM Document 56 Filed 12/22/20 Page 7 of 7 PageID 716



admissible, the Court finds that Rule 403 does not provide a basis

to exclude it.      See United States v. Norton, 867 F.2d 1354, 1361

(11th Cir. 1989) (“Rule 403 is an extraordinary remedy which should

be used only sparingly since it permits the trial court to exclude

concededly   probative    evidence.     The   balance   under   the    Rule,

therefore, should be struck in favor of admissibility.” (marks and

citations omitted)).

      Accordingly, it is hereby

      ORDERED:

      Plaintiff’s Motion in Limine to Exclude Defendant’s Purported

“Comparator” Evidence and Incorporated Memorandum of Law (Doc.

#49) is DENIED.

      DONE and ORDERED at Fort Myers, Florida, this             22nd     day

of December, 2020.




Copies:
Counsel of Record




                                   - 7 -
